COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     ORDER OF ABATEMENT

Appellate case name:      Bedford Ikechukwu Umezulike, Doris Nneka Umezulike, and Amaka
                          Umezulike v. Eric Umeh and Emaido Hailey

Appellate case number:    01-22-00193-CV

Trial court case number: PR-0081558-A

Trial court:              Probate Court of Galveston County

        Appellants’ brief was originally due on May 25, 2022. The Court granted two extensions
of time to file the brief until August 23, 2022. When it granted the last motion for extension, the
Court stated that no further extensions would be granted. On August 23, 2022, appellants filed
their third motion for extension, advising the Court of settlement at mediation and requesting an
additional 60 days so that the parties may memorialize the terms of their settlement agreement.
Appellees do not oppose the motion.
       The Court orders the appeal abated for 60 days so that the parties may finalize their
settlement agreement. The Court directs the parties to file a status update within 60 days of the
date this order issues to advise the Court of the status of its settlement agreement or to submit a
motion to dismiss. The Court may reinstate the appeal on its own motion if the parties fail to
update the Court on the status of their settlement.
       It is so ORDERED.

Judge’s signature: _____/s/ Richard Hightower______
                    Acting individually  Acting for the Court


Date: ___August 30, 2022____